AILSHIE, J.
This action was brought against the defendants as partners under the firm name of Stuart &. Holland to recover $2,021.87, on three certain promissory notes and an open account. No service was had upon the defendant Holland. Stuart appeared and answered, putting in issue the material allegations of the complaint. He denied that Holland and himself were partners and denied that Holland had any authority whatever to execute said promissory notes on his (Stuart’s) behalf. A jury trial was waived and the cause was tried by the court. Judgment was entered in favor of defendant Stuart, dismissing the action. The appeal is from the judgment. The substance of all the evidence is contained in the record in a bill of exceptions. The principal error assigned is the insufficiency of the evidence to support the findings of fact. The facts are substantially as follows:
In the year 1892 Sidney Stevens was carrying on a general business, dealing in wagons and farm implements, with his headquarters at Ogden, Utah. In both Idaho and Utah he had what are termed commission agencies. Those agencies were in charge of commission agents, to whom goods belonging to Stevens were shipped, the title remaining in him until the goods were sold. Upon the sale of such goods by the agents, Stevens was to be paid a certain price and the agents were to receive their share of the profits, the difference between the retail price and the price for which they were to account to Stevens. One of those agencies was at Montpelier, Idaho. In November, 1892, Stevens entered into a contract with the defendants, *224Stuart and Holland, pursuant to which they took charge of the business at Montpelier. The stock of goods at Montpelier was invoiced and turned over to them and they were charged therewith. The contract between the parties was in writing and is very similar to the common form of commission contracts used in that kind of business, and among other things it provided that the defendants could sell upon credit, taking notes therefor, the payment of which they must guarantee to Stevens. The contract does not expressly stipulate the time that it should continue in force. It was a printed form and a supplementary agreement was indorsed thereon, in which it was mutually agreed that Stevens should allow Stuart and Holland an additional discount of five per cent from the list of prices on all goods sold under said contract, except certain specified goods, and that the proceeds from the cash sales should be forwarded to Stevens within five days from the date of sale. The contract and supplementary contract were signed individually by Stevens, Stuart and Holland. Defendants from time to time ordered goods, made sales to farmers and others, sometimes receiving notes and sometimes cash in payment, and from time to time made remittances to Sidney Stevens and his successor, this plaintiff,, the Sidney Stevens Implement Company. It also appears from the record that Stevens, in 1895, organized the appellant corporation, of which he became the president. This corporation succeeded to the business of Sidney Stevens, taking over all of his property and goods pertaining to the business. From the beginning the defendant Holland, with hired assistance, did substantially all of the work in the office and salesroom. The defendant Stuart spent most of the time which he gave to the business in assisting in unloading freight and soliciting orders among' the farmers. In March, 1897, the appellant, through his agent, had a settlement at Montpelier with Holland, and as a result of that settlement the three notes sued upon in this action were given. Defendant Holland signed the notes with the name “Stuart & Holland, per J. S. H.,” and “James S. Holland,” and he also did nearly all the clerical work and bookkeeping in said business. The court found that no partnership existed between Holland and Stuart and that Hob-*225laud was not authorized to obligate Stuart by signing the notes as he did. There is, at least, a conflict upon this.point and: we therefore express no opinion thereon. However, from the numerous letters in the record written by Stuart to Stevens, dating from October, 1893, to April, 1897, unexplained as they are, discussing the implement business in which he and Holland were apparently engaged, and hurrying orders and complaining of nonpayment of commission, etc., we think the finding that “defendant Stuart is in no way liable either as a partner or as an individual” is unsupported by the evidence. As they stand here in the record, apparently directed at this transaction, they would show an individual liability in connection with a like liability on the part of Holland. We think the findings are not supported by the evidence.
The judgment is reversed and cause remanded with direction to grant the appellant a new trial. Costs awarded to appellant.
Sullivan, C. J., and Stockslager, J., concur.